Citation Nr: 0328345	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  94-36 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT THE HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1963 to July 
1965.

This case comes before the Board of Veterans' Appeals on 
appeal from an April 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.  The veteran and his 
representative appeared before a Veteran Law Judge at a 
hearing at the RO in September 1997.

The Board remanded the case to the RO in January 1998 for 
further development.  The case has now been returned to the 
Board for adjudication.


FINDINGS OF FACT

1.  There is competent medical evidence of record relating 
the veteran's hearing loss to military service.

2.  There is no competent medical evidence of current 
diagnosis of post-traumatic stress disorder of record.


CONCLUSION OF LAW

1.  The veteran's hearing loss was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100 et seq. 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).

2.  The veteran's post-traumatic stress disorder was not 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for hearing loss 
and post-traumatic stress disorder.  The veteran contends 
that these problems were incurred in or aggravated by 
service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.   
38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.


I. Hearing loss

 For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).  The provisions of 
38 C.F.R. § 3.385 do not have to be met during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The records shows that a diagnosis of bilateral hearing loss 
has been made.  The veteran alleges that his bilateral loss 
is the result of his proximity to an explosion that occurred 
in service, described below.  At his personal hearing before 
the Board in September 1997, the veteran reported that his 
hearing loss was not clinically documented until 1977, when 
he attempted to join the Reserves.  The record includes a 
March 1995 letter from a private physician that the veteran 
has bilateral sensorineural hearing loss "possibly" caused 
by noise trauma.  At the hearing noted above, the veteran 
reported that while in service, his military occupational 
specialty was infantryman and that after service, he had not 
been exposed to "heavy" noise.

VA Audio and Ear examination from VAMC New York, dated in 
November 1999. Medical records were reviewed by the examiner 
provider showing that previous audiometric testing of 1978, 
1993, and 1995 revealed bilateral high frequency 
sensorineural hearing loss.  The veteran complains of 
progressive hearing loss difficulting understanding of speech 
since his discharge from service in 1965.  The examiner 
opined that "according to the veteran's reported history, 
age and audiometric information obtained from his C file, it 
is at least as likely as not the hearing loss is related to 
noise exposure experienced while in service."

The Board has reviewed the probative evidence of record.  VA 
audiological evaluations in November 1999 and the March 1995 
letter revealed auditory thresholds were consistent with 
hearing loss disability as defined at 38 C.F.R. § 3.385.  
Moreover, VA examiners have related the veteran's current 
hearing loss to his service. 

Thus, the evidence establishes that the veteran has hearing 
loss disability under VA standards which can reasonably be 
attributed to service.  Accordingly, the Board concludes 
service connection is warranted for hearing loss.

II. PTSD

The service medical records are negative for complaint of or 
treatment for nervous condition.  The clinical diagnosis of 
PTSD must be supported by findings shown on examination and 
reasonable evidence of stressful events in service which were 
outside the range of usual human experience that would be 
markedly distressing to almost anyone.  In the supplemental 
statement of the case dated in January 1995, RO found that 
there was no evidence of record to corroborate the veteran's 
history of stressful events.

The VA examination dated in July 1994 reported that the 
veteran had schizophrenic paranoid type PTSD. However, there 
was no diagnosis of record relating PTSD to service 
connection. In addition, in the medical records by Dr. Harvey 
A. Barash dated in April 1998, the physician indicated that 
the veteran has psychotic disorder, but there was no 
diagnosis of PTSD relating to service connection of record.

Social security Aministration's record dated in June 1998 
evaluated that the veteran's disability continued due to the 
psychiatric problems. There was no finding that this disorder 
was related to service.

In the latest VA examination dated in September 2001, the 
examiner indicated that the evidence in this veteran's case 
beginning by the fact that the alleged stressor has not been 
confirmed, does not support a diagnosis of PTSD.  Throughout 
the years, following discharge from military service in 1965, 
there is absolutely no evidence that his veteran suffered 
from any significant problems in relation to an NP condition 
with respect to his military service. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2002); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders.  38 C.F.R. § 4.125 (2002).

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. 3.304(f) (1996).  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  However, this 
regulation was amended in June 1999 and, in part, eliminated 
the requirement of a "clear diagnosis."  61 Fed. Reg. 32.807-
32.808.  In the instant case, the Board finds that the 
amendments to 38 C.F.R. 3.304(f) were to conform the 
regulation to the Court's holding in Cohen, supra, and that 
elimination of the requirement of a "clear diagnosis," 
lessened the burden on the veteran.  

The Board notes that 38 C.F.R. 3.304(f) was again amended 
effective March 7, 2002.  These amendments, however, make 
substantive changes only with regard to adding material 
concerning PTSD claims based on in-service personal assault.  
Consequently, they do not materially affect the case now 
under consideration by the Board.  Although the RO has not 
considered these amendments, the Board concludes that the 
veteran will not be prejudiced by the Board's consideration 
of the claim, as these amendments do not affect this case.  
See. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby).

In this case, after weighing and balancing all the evidence 
of record, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  However, the Board concludes that the evidence does 
not provide either a "clear" diagnosis of PTSD or a 
diagnosis of PTSD in accordance with the provisions of 
38 C.F.R. § 4.125(a).  

Although the records dated from July 1994 to June 1998 shows 
diagnoses PTSD.  However, there were no diagnoses relating 
PTSD to service.  Also, in the latest VA examination, the 
examiner indicated that the veteran's alleged stressor was 
not confirmed and did not support a diagnosis of PTSD.  
Furthermore, the examiner stated that there was absolutely no 
evidence that his veteran suffered from any significant 
problems in relation to an NP condition with respect to his 
military service. 

Based on review of the evidence of record, the Board 
concludes that service connection has not been established 
for PTSD.

III.  VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.    

In the circumstances of this case, the veteran has been 
advised of the applicable laws and regulations, and the 
evidence needed to substantiate his claim by a an August 2002 
supplemental statement of the case.  Specifically, the 
veteran was told that VA would obtain all relevant evidence 
in the custody of a federal department or agency, including 
VA, Vet Center, service department, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was asked to advise 
VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested and that a VA examination would be scheduled 
for him.  The veteran did not respond.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, his VA and 
private clinical records, and VA examination reports. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).



ORDER

Service connection for hearing loss is granted.

Service connection for PTSD is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

